The Honorable E. Richard Friedman   Opinion NO. H- 823
Chairman
Texas Optometry Board               Re: Meetings of the
603 West 13th Street No. 115        Investigation-Enforcement
Austin, Texas 78701                 Subcommittees of the Texas
                                    Optometry Board
Dear Dr. Friedman:
     You have asked if the meetings of the Investigation-
Enforcement subcommittees of the Texas Optometry Board are
required to be open.
     The Texas Optometry Board consists of six members
appointed by the Governor and confirmed by the Senate.
V.T.C.S. art. 4552-2.01. Pursuant to Board rules there is
a committee of the whole Board known as the Investigation-
Enforcement Committee. This committee of the,whole is
divided into three two-member subcommittees, each of which
has responsibility for one-third of the State. Each sub-
committee hires an investigator. If that investigator
determines that a charge should be filed against a licensee
or other person, the subcommittee studies the charges, conducts
further investigation by issuing subpoenas and by hearing
witnesses, and determines what further action should be
taken.
     It has been held that the Open Meetings Act, article
6252-17, V.T.C.S., applies to committees of state boards.
Attorney General Opinions H-238 (19741, H-3 (1973). In
light of those opinions, we believe it is clear that the
Act generally applies to meetings of the Investigation-
Enforcement Subcommittee of the Board.




                        p. 3435
The Honorable E. Richard Friedman - page 2 (H-823)


     We have reviewed the Act to determine if there are any
exceptions which would sometimes permit the subcommittee to
meet in closed session or which would except it from the
coverage of the Act. As indicated above, the basic activities
of the subcommittees are meetings to investigate charges by
hearing testimony and meetings to determine what action
should be taken on specific complaints. We know of no
exception contained in the Open Meetings Act which would
except such meetings. Specifically, it has been held that
there is no exemption in the Act which relates to meetings
held for the purpose of taking testimony. Letter Advisory
No. 84 (1974). It is significant to note that even though
this Letter Advisory was addressed to a legislative committee,
the Legislature met and made no changes in the statute which
would provide such an exemption.
     Accordingly, so long as the Board conducts its investiga-
tions by committees or subcommittees of the Board, the meetings
of those committees or subcommittees will be required to be
open as provided by the Open Meetings Act.
                       SUMMARY
            Meetings of the Investigation-Enforcement
            Subcommittee of the Texas Optometry Board
            are required to be open under the Open
            Meetings Act.




APPROVED:




Opinion Committee

jwb
                              p. 3476